Citation Nr: 0702519	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-29 981	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.	


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  In September 2005, BVA received a DA Form 
1811 from the veteran, indicating that on the day of his 
release from service, the veteran was given an H-2 profile in 
March 1971.  The Board notes that this pertinent evidence has 
never been reviewed by the RO and there is no evidence on 
file indicating that the veteran or his representative waived 
this procedural right.  38 C.F.R. § 20.1304(c).  As such, 
this case must be remanded so that the AMC can review this 
evidence in the first instance.  

It is noted that the last VA compensation examination 
conducted in January 2003 did not include detailed 
audiometric findings so that proper application of 38 C.F.R. 
§ 3.385 can be made.  On remand, the AMC should obtain any 
audiometric studies which were prepared in conjunction with 
the January 2003 VA examination.

Finally, while the February 2004 addendum to the January 2003 
VA examination addressed the matter of etiology, it is noted 
that this opinion was not based on a complete review of the 
record to include the DA Form 1811, which was recently 
associated with the claims file.  As such, the Board 
concludes that the examination was inadequate, and that a new 
examination must be scheduled.  This new examination must 
include detailed audiometric findings and properly address 
the inquiries referenced below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review in the first 
instance the evidence the veteran 
submitted in September 2005, specifically 
DA Form 1811 showing an H-2 profile in 
March 1971.  

2.  The AMC should obtain any audiometric 
findings which were prepared in 
conjunction with the January 2003 VA 
examination.  

3.  The veteran should be scheduled for 
another VA audiological examination.  
The claims folder and a copy of this 
REMAND, along with the January 2003 VA 
audiometric findings, must be made 
available to the examiner in 
conjunction with the examination.  The 
examination report must include 
responses to the each of the following 
items:

a.	Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any hearing 
loss and/or tinnitus that is 
present, with complete audiometric 
findings pursuant to 38 C.F.R. 
§ 3.385.

b.	If current hearing loss and/or 
tinnitus are found, state a medical 
opinion as to the likelihood 
(likely, unlikely, at least as 
likely as not) that such had their 
initial onset during the period of 
active duty service (March 1969 to 
March 1971), as opposed to having 
preexisted service.  If either 
condition is noted as having pre-
existed service, an opinion should 
be provided as to whether there was 
an increase in disability during 
service and, if so, whether the 
increase was due to the natural 
progress of the disease.  In 
particular in rendering this 
opinion, the examiner should 
consider the findings on the 
veteran's pre-induction examination 
in April 1968, including the H-2 
physical profile; the audiometric 
results at enlistment in March 1969 
and at separation in December 1970; 
and the H-2 physical profile on the 
DA Form 1811 dated in March 1971.  
If an opinion on this matter cannot 
be rendered without resorting to 
speculation, the examiner should so 
state.  Finally, the term "at least 
as likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against 
it.

4.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's claims of service connection 
for bilateral hearing loss and tinnitus 
should be readjudicated.  The RO should 
determine whether the presumption of 
soundness can be rebutted under both 
prongs of the test under VAOPGCPREC 3-
2003 (July 16, 2003), Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); and 38 
U.S.C.A. § 1153.  If the RO is unable to 
rebut the presumption of soundness, the 
claims should be adjudicated on a direct 
basis, considering the newly obtained 
audiologist's opinion.  In the event that 
the claims are not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


